 


109 HR 3618 IH: Southern Oregon Bureau of Reclamation Repayment Act of 2005
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3618 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Walden of Oregon introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize early repayment of obligations to the Bureau of Reclamation within Rogue River Valley Irrigation District or within Medford Irrigation District. 
 
 
1.Short titleThis Act may be cited as the Southern Oregon Bureau of Reclamation Repayment Act of 2005.
2.Early repaymentNotwithstanding the provisions of section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landholder in Oregon within Rogue River Valley Irrigation District or within Medford Irrigation District may repay, at any time, the construction costs of the project facilities allocated to a landholding within the district in question. Upon discharge of the obligation for repayment of the construction costs allocated to that landholding in the district in question, such lands shall not be subject to the ownership and full-cost pricing limitations of the Act of June 17, 1902 (43 U.S.C. 371 et seq.), and Acts supplemental to and amendatory of that Act, including the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.).
3.CertificationUpon the request of a landholder who has repaid the construction costs of the project facilities allocated to that landholder within the district, the Secretary of the Interior shall provide the certification provided for in subsection (b)(1) of section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390 mm(b)(1)). 
 
